Title: To James Madison from Sylvanus Bourne, 15 August 1801
From: Bourne, Sylvanus
To: Madison, James


					
						Sir
						Consular Office of  US Amsterdam Augt. 15 1801
					
					Nothing very material has occurred on the political 

Theatre of Europe since I last did myself the honor to 

address you.
					The great trial ballance of the Accots. open 

between the several States which compose Europe seems to 

meet with many obstacles in the adjustment & it is within a 

few days reported that all converse on this subject between F 

& E has again ceased.
					If the claims of humanity had even weight in 

the solution of national Interests the prospect of peace woud 

be enhanced.  I am with great Respect Yr Ob Servt.
					
						S: Bourne
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
